On the Merits.
The applicants for monition acquired at a judicial sale in the ease of Bouny vs. Hernandez. Hernandez had acquired at a judicial sale in a case of Frellsen vs. Baldwin et al. The monitiou proceeding seeks to establish the regularity of both these sales.
Mrs. Johnson, who was one of the defendants in the earlier suit of Frellsen vs. Baldwin et al., files her opposition in the monition proceeding, and avers, as grounds thereof, certain defects and irregularities in the executive proceedings. She further'engrafts upon her opposition a regular petitory action setting forth title in herself and praying for judgment decreeing her to be the owner of the property. For the defense of this demand, plaintiffs in monition called in warranty Bouny and Hernandez, and the latter in turn called in warranty Frellsen and the defendants in the first suit.
*1147Erellsen appeared and filed sundry exceptions to the demand of Mrs.Johnson, the last of which was “ that the heirs of a mortgage debtor cannot annul a sale of mortgaged property made to pay the debt of their ancestor and recover back the property sold, without first tendering to the purchaser the price that he has paid for it, and that opponent herein cannot escape this obligation and tender, by engrafting a petitory action upon.a monition proceeding.”
After trial, judgment was rendered decreeing that the above exception “be maintained, and accordingly that said opposition be and the same is hereby dismissed,” from which judgment Mrs. Johnson has appealed. There is no evidence and no note of evidence in the record, as heretofore indicated, and appellant claims that the judgment should be reversed for want of proof of the facts on which the exception is based. It seems, however, too well established that at least in cases where evidence is necessary, in absence of any note of evidence, the Court will presume that the lower court proceeded on proper evidence.
Simmons vs. Howard, 23 An. 504; 22 An. 73, 118; 23 An. 446, 393; 26 An. 148, 734; 34 An. 631.
We must, therefore, confine ourselves to questions of error of law apparent on the face of the record.
■ While we are not prepared to say that, under some state of facts which may have been established, the plea of want of antecedent tender may not have been well taken as against the petitory action of Mrs. Johnson, we think the judgment dismissing absolutely her opposition was erroneous.
Her petition is to be regarded in a double aspect: 1, as an opposition, properly so called, showing “cause why the sale should not be confirmed and homologated,” (Rev. Stat. Sec. 2371); 2, as a petitory action.
The monition is a voluntary proceeding on the part of the purchaser of property by which, in the words of the law, he “calls on all persons who can set up any right to the property in consequence of, etc., to show cause within thirty days why the sale so made should not be confirmed and homologated.”
In responding to such a voluntary call by a purchaser, the law does not, expressly or by implication, impose upon a party the necessity, in any case, of making an antecedent tender.
The injustice of dismissing entirely her opposition and subjecting her .to the injury which may result from the confirmation of the title of plaintiffs is apparent. We must not be understood as intimating any approval of the practice of engrafting the petitory action upon an opposition in a monition proceeding. In this case an exception to the propriety of such proceeding had been taken and overruled, from which. *1148judgment no appeal liad been taken. That question is not, therefore, before us.
■ It is, therefore, ordered, adjudged and decreed that the judgment a,ppealed from, in so far as it dismisses the opposition of Mrs. Johnson absolutely, be amended by restricting such dismissal to the petitory action engrafted on said opposition, without prejudice toiler right to prosecute the same as an opposition proper, and that in other respects said judgment be affirmed and that the cause be remanded to be proceeded with according to law. Costs of appeal to be paid by appellees.